DETAILED ACTION
Status of Claims
	Claims 1, 5-14 and 16 are pending.
	Claims 5-14 are withdrawn from consideration. 
	Claims 2-4 and 15 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to the drawings is withdrawn in view of Applicant’s amendment to the claims.
	The previous objection to the specification stands. 
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Specification
The disclosure is objected to because of the following informalities: amended paragraph [0050] dated 22 February 2021 may be more appropriately written as “leaving a plurality of pores 30” to replace the term “remaining” with “leaving”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al. (US 2012/0196144).
Regarding claim 1, Tzou discloses a method for forming ultra thin copper foil (title = a method for manufacturing ultra-thin copper foil), comprising:
4P2O7 with a concentration of 100-400 g/L, (Comparative example 1 includes only Ni, Mo and potassium, [0013], [0031], Table 1 = the first plating solution consisting of 0.1 to 5 g/L of nickel, 0.1 to 3 g/L of molybdenum, and 50 to 300 g/L potassium pyrophosphate);
Forming an ultra-thin copper layer by electroplating [0032]-[0033], [0069] (1) (= forming an ultra-thin copper layer on the separation layer by electroplating, the ultra-thin copper layer being disposed on the carrier layer through the separation layer); and
Performing a peeling or stripping test to separate the ultra-thin copper layer which can produce pinholes (= pores) (Table 1, [0004], [0007] = peeling the carrier layer and the separation layer from the ultra-thin copper layer, such that part of the ultra-thin copper layer is peeled along with the separation layer to form an ultra-thin copper foil having a plurality of pores).  
Regarding the claimed porosity between 10 and 90%, while Tzou does not specifically address the claim limitation “porosity”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.   As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 
Regarding claim 16, Tzou discloses a current density for electroplating the release layer including 2.5 to 6 A/dm2 [0031] and 6 to about 15 A/dm2 [0016].  The ranges of Tzou overlap or lie close to the claimed range therefore a prima facie case of obviousness exists. 

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered.  The remarks on pages 7-9 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore the remarks will not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment. 
Regarding the remarks on pages 8-9 directed towards the suppression of pinholes as compared to the intentional growth of pores or pinholes, even if the prior art attempts to reduce or suppress the number of pinholes present, the pinholes as described by the prior art are still present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.